Case 1:19-cv-01297-DAD-BAM Document 1-1 Filed 09/13/19 Page 1 of 42




                                                             EXHIBIT A PAGE 15
Case 1:19-cv-01297-DAD-BAM Document 1-1 Filed 09/13/19 Page 2 of 42




                                                             EXHIBIT A PAGE 16
Case 1:19-cv-01297-DAD-BAM Document 1-1 Filed 09/13/19 Page 3 of 42




                                                             EXHIBIT A PAGE 17
Case 1:19-cv-01297-DAD-BAM Document 1-1 Filed 09/13/19 Page 4 of 42




                                                             EXHIBIT A PAGE 18
Case 1:19-cv-01297-DAD-BAM Document 1-1 Filed 09/13/19 Page 5 of 42




                                                             EXHIBIT A PAGE 19
Case 1:19-cv-01297-DAD-BAM Document 1-1 Filed 09/13/19 Page 6 of 42




                                                             EXHIBIT A PAGE 20
Case 1:19-cv-01297-DAD-BAM Document 1-1 Filed 09/13/19 Page 7 of 42




                                                             EXHIBIT A PAGE 21
Case 1:19-cv-01297-DAD-BAM Document 1-1 Filed 09/13/19 Page 8 of 42




                                                             EXHIBIT A PAGE 22
Case 1:19-cv-01297-DAD-BAM Document 1-1 Filed 09/13/19 Page 9 of 42




                                                             EXHIBIT A PAGE 23
Case 1:19-cv-01297-DAD-BAM Document 1-1 Filed 09/13/19 Page 10 of 42




                                                              EXHIBIT A PAGE 24
Case 1:19-cv-01297-DAD-BAM Document 1-1 Filed 09/13/19 Page 11 of 42




                                                              EXHIBIT A PAGE 25
Case 1:19-cv-01297-DAD-BAM Document 1-1 Filed 09/13/19 Page 12 of 42




                                                              EXHIBIT A PAGE 26
Case 1:19-cv-01297-DAD-BAM Document 1-1 Filed 09/13/19 Page 13 of 42




                                                              EXHIBIT A PAGE 27
Case 1:19-cv-01297-DAD-BAM Document 1-1 Filed 09/13/19 Page 14 of 42




                                                              EXHIBIT A PAGE 28
Case 1:19-cv-01297-DAD-BAM Document 1-1 Filed 09/13/19 Page 15 of 42




                                                              EXHIBIT A PAGE 29
Case 1:19-cv-01297-DAD-BAM Document 1-1 Filed 09/13/19 Page 16 of 42




                                                              EXHIBIT A PAGE 30
Case 1:19-cv-01297-DAD-BAM Document 1-1 Filed 09/13/19 Page 17 of 42




                                                              EXHIBIT A PAGE 31
Case 1:19-cv-01297-DAD-BAM Document 1-1 Filed 09/13/19 Page 18 of 42




                                                              EXHIBIT A PAGE 32
Case 1:19-cv-01297-DAD-BAM Document 1-1 Filed 09/13/19 Page 19 of 42




                                                              EXHIBIT A PAGE 33
Case 1:19-cv-01297-DAD-BAM Document 1-1 Filed 09/13/19 Page 20 of 42




                                                              EXHIBIT A PAGE 34
Case 1:19-cv-01297-DAD-BAM Document 1-1 Filed 09/13/19 Page 21 of 42




                                                              EXHIBIT A PAGE 35
Case 1:19-cv-01297-DAD-BAM Document 1-1 Filed 09/13/19 Page 22 of 42




                                                              EXHIBIT A PAGE 36
Case 1:19-cv-01297-DAD-BAM Document 1-1 Filed 09/13/19 Page 23 of 42




                                                              EXHIBIT A PAGE 37
Case 1:19-cv-01297-DAD-BAM Document 1-1 Filed 09/13/19 Page 24 of 42




                                                              EXHIBIT A PAGE 38
Case 1:19-cv-01297-DAD-BAM Document 1-1 Filed 09/13/19 Page 25 of 42




                                                              EXHIBIT A PAGE 39
Case 1:19-cv-01297-DAD-BAM Document 1-1 Filed 09/13/19 Page 26 of 42




                                                              EXHIBIT A PAGE 40
Case 1:19-cv-01297-DAD-BAM Document 1-1 Filed 09/13/19 Page 27 of 42




                                                              EXHIBIT A PAGE 41
Case 1:19-cv-01297-DAD-BAM Document 1-1 Filed 09/13/19 Page 28 of 42




                                                              EXHIBIT A PAGE 42
Case 1:19-cv-01297-DAD-BAM Document 1-1 Filed 09/13/19 Page 29 of 42




                                                              EXHIBIT A PAGE 43
Case 1:19-cv-01297-DAD-BAM Document 1-1 Filed 09/13/19 Page 30 of 42




                                                              EXHIBIT A PAGE 44
Case 1:19-cv-01297-DAD-BAM Document 1-1 Filed 09/13/19 Page 31 of 42




                                                              EXHIBIT A PAGE 45
Case 1:19-cv-01297-DAD-BAM Document 1-1 Filed 09/13/19 Page 32 of 42




                                                              EXHIBIT A PAGE 46
Case 1:19-cv-01297-DAD-BAM Document 1-1 Filed 09/13/19 Page 33 of 42




                                                              EXHIBIT A PAGE 47
Case 1:19-cv-01297-DAD-BAM Document 1-1 Filed 09/13/19 Page 34 of 42




                                                              EXHIBIT A PAGE 48
Case 1:19-cv-01297-DAD-BAM Document 1-1 Filed 09/13/19 Page 35 of 42




                                                              EXHIBIT A PAGE 49
Case 1:19-cv-01297-DAD-BAM Document 1-1 Filed 09/13/19 Page 36 of 42




                                                              EXHIBIT A PAGE 50
Case 1:19-cv-01297-DAD-BAM Document 1-1 Filed 09/13/19 Page 37 of 42




                                                              EXHIBIT A PAGE 51
Case 1:19-cv-01297-DAD-BAM Document 1-1 Filed 09/13/19 Page 38 of 42




                                                              EXHIBIT A PAGE 52
Case 1:19-cv-01297-DAD-BAM Document 1-1 Filed 09/13/19 Page 39 of 42




                                                              EXHIBIT A PAGE 53
Case 1:19-cv-01297-DAD-BAM Document 1-1 Filed 09/13/19 Page 40 of 42




                                                              EXHIBIT A PAGE 54
Case 1:19-cv-01297-DAD-BAM Document 1-1 Filed 09/13/19 Page 41 of 42




                                                              EXHIBIT A PAGE 55
Case 1:19-cv-01297-DAD-BAM Document 1-1 Filed 09/13/19 Page 42 of 42




                                                              EXHIBIT A PAGE 56
